Proceedings taken under rule 59 of this court have culminated in the filing of a report and recommendation of the board of governors of the Illinois State Bar Association that the name of W.A. Doss, of Monticello, be stricken from the roll of attorneys of this State. Upon presentation of the record here, respondent filed a brief of 427 pages, together with an abstract of record containing 1076 pages, even though the complete report of testimony and other proceedings in the cause contained only 938 pages. The abstract is practically a verbatim copy of the *Page 525 
record, and the entire evidence is printed at length by question and answer, with prolix and tedious examination and cross-examination of the witnesses, involving the same labor as reading the record. In addition to these flagrant violations of rules 38 and 39 of this court, respondent also filed a reply brief consisting of 196 pages, or more than double the length of the 80 page brief filed by the bar association. The briefs filed by respondent are palpable violations of our rules, and impose an unnecessary burden which we are unwilling to assume. Our rules provide that an abstract shall be condensed in such manner as to present clearly and concisely the substance of the evidence in narrative form. They also provide that the printed briefs shall contain "a short and clear statement of the case." In the past we have not hesitated to strike briefs and abstracts from the files when of unreasonable length or otherwise not in conformity with our rules. Kelly v. Fahrney, 239 Ill. 317; Schwitters v.Springer, 233 id. 432; Chadwick v. People, 206 id. 122.
Upon our own motion the abstract of record and the original and reply briefs of respondent are stricken from the files. The cause is continued and respondent is given leave to file an abstract of reasonable length and a brief, the latter not exceeding 125 pages, by next July 10, relator is given until July 31 to file its brief (unless it elects to stand by the brief now on file) and respondent may file a reply brief of not exceeding 25 pages by August 9. If respondent does not file his briefs and abstract of record in compliance with the rules and this order, the recommendations of relator will be concurred in, and an order entered for respondent's disbarment. The matter of printing costs unnecessarily imposed upon relator by respondent's failure to comply with the rules will abide our order when the cause is considered upon its merits.
Respondent's briefs and abstract stricken.
Mr. JUSTICE HERRICK took no part in this decision. *Page 526